Citation Nr: 1031519	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-23 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for arthritis of the legs, 
knees, hips, hands, wrists, elbows, neck and shoulders. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.S.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  

The Veteran served on active duty from August 1943 to November 
1945 and from January 1946 to April 1953.  He was a prisoner of 
war (POW) of the Chinese government for several days in November 
1950 (November 25th to November 28th) before escaping. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

A November 2006 decision by the Army Board for Correction of 
Military Records (BCMR) upgraded the discharge for the Veteran's 
period of service from December 1949 to April 1953, to a general 
discharge.  The BCMR decision observed that the Veteran submitted 
his claim for an upgrade on February 27, 2006.

A May 2007 statement of the case (SOC) noted this discharge 
upgrade and proceeded to adjudicate the underlying merits of the 
issue of service connection for arthritis of the legs, knees, 
hips, hands, wrists, elbows, neck and shoulders.  Due to these 
unique circumstances, the Board has characterized the issue on 
appeal as entitlement to service connection on the merits and 
will not address whether new and material evidence has been 
submitted to reopen this claim.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned  at the St. Petersburg RO in December 2008.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

In January and September 2009, the Board remanded this issue for 
additional evidentiary development.  A supplemental statement of 
the case (SSOC) was issued in May 2010 by the RO in Huntington, 
West Virginia which continued the denial of the claim.  The St. 
Petersburg RO continues to have original jurisdiction over the 
Veteran's claim.  The case is once again before the Board. 

Issue not on appeal

In the above-mentioned September 2009 decision, the Board denied 
the Veteran's claim of entitlement to service connection for a 
respiratory disorder, to include residuals of pneumonia, chronic 
obstructive pulmonary disorder and emphysema.  That issue has 
therefore been resolved and is no longer in appellate status. 


FINDING OF FACT

There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that arthritis of 
the legs, knees, hips, hands, wrists, elbows, neck and shoulders 
is related to the Veteran's military service.


CONCLUSION OF LAW

Arthritis of the legs, knees, hips, hands, wrists, elbows, neck 
and shoulders was not incurred in or aggravated by military 
service, and may not be so presumed. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 




Stegall concerns

In January 2009, the Board remanded the case to the AMC in order 
to obtain a medical nexus opinion.  The requested medical opinion 
was obtained in March 2009.  In September 2009, the Board 
remanded the case in order to have a physician review the March 
2009 medical opinion.  This review was conducted in October 2009.  
The claim was readjudicated via the May 2010 SSOC.  Thus, the 
Board's remand instructions have been fully complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the Veteran 
in May 2005 and September 2009.  These letters informed the 
Veteran of what evidence was required to substantiate a service 
connection claim and of his and VA's respective duties for 
obtaining evidence. 

An attachment to a November 2008 letter informed the Veteran as 
to the law pertaining to the assignment of a disability rating 
and effective date as the Court required in Dingess.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant with 
Pelegrini.  However, since the case was readjudicated thereafter, 
there has been no prejudice to the Veteran in this regard.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the VA 
has obtained the Veteran's service treatment records, VA 
outpatient medical records, provided him with a VA examination 
and obtained a medical nexus opinion.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a VA examination in August 2007.  A 
medical nexus opinion was obtained in March 2009 which was 
reviewed and approved by a physician in October 2009.  The report 
from the VA examination reflect that the examiner reviewed the 
Veteran's past medical history, recorded his current complaints, 
conducted an appropriate physical examination and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  The medical nexus opinions indicate that the 
examiners reviewed the Veteran's claims folder and rendered 
opinions consistent with the evidence of record which was 
supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
Board therefore concludes that the examination and medical 
opinions are adequate.  See 38 C.F.R. § 4.2 (2009).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He exercised the option of a 
personal hearing and was afforded one in December 2008 as 
detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service. See 38 C.F.R. 
§ 3.303(d) (2009).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2009).  If a veteran is a former 
prisoner of war, post-traumatic osteoarthritis shall be service 
connected if manifest to a degree of disability of 10 percent or 
more at any time after discharge.  See 38 C.F.R. § 3.309(c). 

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to 
combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships of 
such service . . . Service-connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary." See also 38 C.F.R. § 3.304(d) (2009).

However, the Court has further held that 38 U.S.C.A. § 1154(b) 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).

Continuity of symptomatology

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim. 
There must be competent medical evidence, unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).




Analysis

With respect to the first Hickson element, the evidence of record 
indicates that the Veteran has been diagnosed scattered 
arthritic/degenerative changes.  See the August 2007 VA 
examination report.  Specifically, the Veteran was diagnosed with 
arthritis of the shoulder joints, wrists, hip joints, knees, 
ankles and feet.  Id.  Hickson element (1) has been met to this 
extent. 

With respect to the second Hickson element, the evidence of 
record does not indicate that the Veteran developed arthritis 
during service or within one year thereafter.  However, the Board 
notes that the Veteran's DD-214 lists his military occupational 
specialty (MOS) as a platoon leader.  He has been awarded the 
Combat Infantryman Badge, Purple Heart Medal and Prisoner of War 
Medal.  During the December 2008 hearing, the Veteran testified 
that he suffered frostbite as a prisoner of war, was injured in a 
tank accident and was involved in an in-service car accident.  
Based on the Veteran's testimony of cold exposure as a prisoner 
of war, the Board concludes that the Veteran engaged in combat 
service and that his account of an in-cold exposure is consistent 
with his combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  In addition, the Veteran's service treatment records 
document that he was injured in a motor vehicle accident in July 
1951 and that he fell off a tank in April 1946.  For the reasons 
stated above, the Board finds that the second Hickson element has 
been met.

With respect to the third Hickson element, medical nexus, if the 
Veteran had been diagnosed with post-traumatic osteoarthritis, a 
medical nexus would be presumed as a matter of law based on his 
POW status.  Such is not the case here.  

In January 2009, the Board remanded the Veteran's claim in order 
to obtain a medical nexus opinion.  After reviewing the Veteran's 
claims folder, in March 2009, a VA physician assistant stated 
that "there is no evidence to support" the theory that the 
Veteran's degenerative changes are due to cold exposure.  
"Therefore, it is not likely that the Veteran's arthritis of the 
legs, knees, hips, wrists, elbows, neck and shoulders is due to 
military service, POW status or cold exposure.  It is more likely 
due to age and trauma from being hit by a car" after he 
separated from service. 

In September 2009, the Board remanded the Veteran's claim again 
in order to have a physician review the March 2009 medical nexus 
opinion.  In an October 2009 statement, a VA physician stated 
that he "fully concur[red] with the [March 2009] opinion." 

There are no other competent medical nexus opinions of record.  
To the extent that the Veteran and his representative contend 
that a medical relationship exists between his degenerative 
arthritis and his military service, any such statements offered 
in support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  In this case, the record does not demonstrate that 
the Veteran has the requisite medical experience or training to 
opine on a complex medical question such as the etiology of his 
degenerative arthritis.  

The Veteran does not appear to be arguing that he has had 
arthritis in multiple joints since he separated from service.  
Indeed, during the December 2008 hearing the Veteran testified 
that he was not diagnosed with arthritis until December 24, 1959, 
nearly seven years after he separated from service.  See the 
hearing transcript, page 11.  Moreover, the first medical 
evidence of record to provide a diagnosis of arthritis in one of 
the joints identified by the Veteran comes from a January 2001 X-
ray report wherein he was diagnosed with arthritis of the left 
shoulder.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see also 
Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there must be 
medical evidence on file demonstrating a relationship between the 
Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which a 
lay person's observation is competent]. Such evidence is lacking 
in this case. Continuity of symptomatology after service has 
therefore not been demonstrated.

Accordingly, Hickson element (3) has not been met, and the 
Veteran's claim fails on this basis. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
arthritis of the legs, knees, hips, hands, wrists, elbows, neck 
and shoulders.


ORDER

Entitlement to service connection for arthritis of the legs, 
knees, hips, hands, wrists, elbows, neck and shoulders is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


